Exhibit 10.1

 

 
 
M/I SCHOTTENSTEIN HOMES, INC. 401(K) PROFIT SHARING PLAN
























Effective Date: January 1, 1997







M/I SCHOTTENSTEIN HOMES, INC. 401(K) PROFIT SHARING PLAN


 

 TABLE OF CONTENTS    

 

 PARTICIPATION

2

 CONTRIBUTIONS

 3

 LIMITATIONS ON ALLOCATIONS

 6

 PARTICIPANT’S ACCOUNTS

10

 VALUATION OF PARTICIPANTS’ ACCOUNTS

11

 RETIREMENT BENEFITS

12

 DEATH BENEFITS

13

 DISABILITY BENEFITS

15

 IN-SERVICE AND TERMINATION BENEFITS

16

 VESTING

18

 PAYMENT OF BENEFITS

19

 TRUST AGREEMENT

25

 PLAN ADMINISTRATION 

26

 AMENDMENT AND TERMINATION

27

 DISTRIBUTION ON PLAN TERMINATION

28

 CREDITORS OF PARTICIPANTS

29

 CLAIMS PROCEDURES

31

 TOP HEAVY RULES

33

 MISCELLANEOUS

36

 ADOPTION BY AFFILIATE OR PARTICIPATING EMPLOYER

39

 DEFINITIONS

41

 
 
 




     

--------------------------------------------------------------------------------




M/I SCHOTTENSTEIN HOMES, INC. 401(K) PROFIT SHARING PLAN




M/I Schottenstein Homes, Inc. hereby adopts, as of the Effective Date, the
following amended and restated profit sharing and Section 401(k) plan for the
exclusive benefit of the Employer’s eligible Employees and, where applicable,
the Beneficiaries of such Employees. It is intended that the Plan, together with
the Trust Agreement, will comply with the applicable provisions of the Internal
Revenue Code of 1986, as amended; and the Employee Retirement Income Security
Act of 1974, as amended. The Plan supersedes and replaces any other profit
sharing and Section 401(k) plan that may have been adopted by the Sponsor prior
to the Effective Date.





       

--------------------------------------------------------------------------------

 

SECTION 1 - PARTICIPATION




1. 01    Eligibility Requirements


Each Employee of the Employer will be eligible to participate in the Plan on the
Entry Date coinciding with or first following the date on which he is credited
with a Year of Eligibility Service (as defined in Section 1.02) .
 

Notwithstanding the foregoing, an Employee who was a Participant in the Plan
immediately prior to the Effective Date of this amended and restated Plan will
remain a Participant on the Effective Date.


An individual who met the eligibility requirements specified above with the
Employer or an Affiliate prior to becoming an Employee will be eligible to
participate in the Plan on the Entry Date immediately following the date he
became an Employee.


An individual who ceases to be classified by the Employer as an Employee but who
remains actively employed by the Employer or an Affiliate will not be treated as
being eligible to receive a distribution from the Plan pursuant to Section 9.01
until his separation from service from the Employer and all Affiliates.




1. 02    Service for Eligibility


An Employee will be credited with a "Year of Eligibility Service" on the last
day of an Eligibility Computation Period in which he is credited with at least
1,000 Hours of Service. An Employee’s "Eligibility Computation Period" is a
12-month period beginning on his Employment Commencement Date or, to the extent
necessary, any anniversaries of such Employment Commencement Date.


1. 03    Effect of Rehire on Prior Eligibility Service


For purposes of making Section 401(k) Contributions, a former Participant who is
reemployed by the Employer following the separation from service from the
Employer and all Affiliates will participate in the Plan on the next entry date
immediately following the date of his reemployment with the employer, providing
he is an Employee on such date.


For purposes of determining eligibility for Employer Contributions, a former
Participant who is reemployed by the Employer following separation from service
from the Employer and all Affiliates will participate in the Plan on the date of
his reemployment with the Employer.









       

--------------------------------------------------------------------------------

 

SECTION 2 - CONTRIBUTIONS




2.01    Employer Contributions


(a)  Subject to its right to terminate or amend the Plan, for each Plan Year,
the Employer may make a contribution to the Plan for the benefit of each
Participant eligible to receive an allocation pursuant to paragraph (c) below to
be allocated in accordance with paragraph (b) below. The amount of such
contribution by the Employer to be paid to the Plan in any year will be such
amount as the Employer may in its discretion determine; provided, however, that
in any year, the amount contributed will not be greater than the limit set forth
in Section 404(a)(3) of the Code.


(b)  For each Plan Year, the Employer Contribution will be allocated among the
Employer Contribution Accounts of all Participants who are eligible to receive
an allocation for such year in the proportion which the Compensation of each
eligible Participant for such year bears to the total compensation of all
eligible Participants for such year. For purposes of the allocation of Employer
Contributions pursuant to this Section 2.01 only, the Plan Year Compensation of
each eligible Participant shall include only (i) a Participant’s base
compensation, plus (ii) net commissions. Furthermore, the Plan Year Compensation
(as defined herein) of each eligible Participant shall be limited to a maximum
of $50,000.


(c)  A Participant is eligible to receive an allocation pursuant to this Section
2.01 for a Plan Year if the Participant, while an Employee, is credited with at
least 1 Hour of Service with the Employer during such year and either (i) is
employed by the Employer on the last day of such year; or (ii) dies, retires
pursuant to the Employer’s retirement policy, or is disabled (within the meaning
of Section 8.02) during such year.




2.02    Section 401(k) Contributions

(a)  A Participant is entitled to make, modify or cease an Enrollment Election
as of the date or dates prescribed by the Plan Administrator ("change dates"),
providing the Participant is entitled to make, modify or cease an Enrollment
Election at least once each Plan Year. The Enrollment Election will provide for
the reduction of the Compensation of the Participant and a corresponding
contribution of such amount to the Plan by the Employer as a Section 401(k)
Contribution that will be allocated to the Participant’s Section 401(k) Account.
The Plan Administrator may establish rules and regulations that provide for the
receipt of such Enrollment Election not later than the dates specified by the
Plan Administrator in order for such election to be processed by the change
dates. The Plan Administrator may limit the amount of Section 401(k)
Contributions a Participant may make in order to comply with the limits that are
set forth in Section 3.


(b)  The Employer may in its sole discretion make fully vested qualified
non-elective contributions to the Plan that will be allocated, for the purpose
of Section 3.03(b), to the Section 401(k) Accounts of one or more Participants
who are Non-Highly-Compensated Employees in such amounts as the Employer directs
for the purpose of complying with the applicable limits on Section 401(k)
Contributions that are set forth in Section 3. The amount allocated to such
Participants pursuant to this paragraph (b) must satisfy the requirements of
Section 401(a)(4) of the Code, Treasury Regulation 1.401(k)-1(b)(5) and be made
not later than the end of the 12-month period immediately following the Plan
Year to which such contributions relate. Such contributions will be taken into
account in computing a Participant’s deferral percentage but will not be treated
as Section 401(k) Contributions. This paragraph (b) will not apply in any year
in which the Plan is subject to the "prior year" testing method, as set forth in
Section 3.03(c).


(c)  Section 401(k) Contributions will be provided by the Employer to the Plan
as soon as practicable after the date the amounts otherwise would have been paid
to the Participant but not later than the time period set forth in Department of
Labor Regulation 2510.3-102.




2.04    Rollover Contributions


Subject to the Plan Administrator’s reasonable determination that the Rollover
Contribution meets the requirements of Section 402(c) of the Code, a Participant
who is also an Employee may contribute to the Plan, as a Rollover Contribution,
a distribution from another qualified pension or profit sharing plan or a
distribution from an individual retirement account, providing the distribution
from the Individual Retirement Account meets the requirements of Code Section
408(d)(3)(A)(ii). Amounts so rolled over will be credited to and maintained in
the Participant’s Rollover Account. Amounts transferred directly from another
qualified pension or profit sharing plan pursuant to Section 401(a)(31) of the
Code, and Section 2.05 of the Plan, will be treated hereunder as a Rollover
Contribution.


2.05    Direct Transfers


The Plan Administrator may accept plan-to-plan transfers from the accounts of
another qualified plan, or elective transfers, within the meaning of Treasury
regulation 1.411(d)-4, Q&A-3(b). Notwithstanding the foregoing, the Plan
Administrator will not accept any plan-to-plan transfer that would require the
Plan to preserve any form of benefits not currently offered by the Plan,
pursuant to Code Section 411(d)(6) or the regulations thereunder.




2.06    Top Heavy Minimum Required Contribution


If, for any Plan Year, the Plan is a "Top Heavy Plan" (as defined in Section
18.01(f)), the Employer may be required to make a contribution for the Plan Year
to the Accounts of certain "Non-Key Employees" (as defined in Section 18.01(b)).





       

--------------------------------------------------------------------------------

 

2.07    Certain Make-up Contributions


(a)  A Participant who is absent from active employment with the Employer by
reason of service in the Uniformed Services will be permitted, upon rehire, to
the extent such Participant’s reemployment rights under the Plan are protected
by the Uniformed Services Employment and Reemployment Rights Act, to make
additional Section 401(k) Contributions (hereinafter referred to as "make-up
contributions") of an amount not greater than the maximum amount of
contributions the Participant would have been permitted to make had the
Participant been employed during his period of Qualified Military Service. Such
a Participant will be permitted to make make-up contributions during a period
that begins on the date the Participant returned to active employment with the
Employer and will end on the date that is the lesser of: (i) the product of 3
and the period of Qualified Military Service immediately prior to his rehire;
and (ii) 5 years.


No earnings will be credited with respect to make-up contributions until
received by the Trust.


(b)  Any make-up contributions will not be subject to the limitations set forth
in Sections 3.01 and 3.03(a) of the Plan with respect to the year such amounts
were made; however, such amounts will be subject to the limitations set forth in
Sections 3.01 and 3.03(a) of the Plan with respect to the year in which such
amounts relate in accordance with rules promulgated by the Secretary of the
Treasury. In addition, a Participant’s ability to make contributions pursuant to
this section will have no effect on the determination of a Participant’s
deferral percentage determined pursuant to Section 3.03(c).


(c)  "Uniformed Services" will have the meaning as defined in Chapter 43 of
Title 38 of the United States Code.







       

--------------------------------------------------------------------------------

 

SECTION 3 - LIMITATIONS ON ALLOCATIONS

3.01    Limitations on Annual Additions


Annual Additions to each Participant’s Account will not exceed the lesser of
(a) $30,000, or such increased amount as permitted by the Secretary of the
Treasury; or (b) 25% of the Participant’s "Section 415 Limit Compensation" paid
or made available for a Limitation Year. If the Annual Addition allocated to a
Participant’s Account for a Limitation Year is in excess of the limitations set
forth in this paragraph, such excess will be considered an "excess Annual
Addition."


For purposes of this section, Section 415 Limit Compensation means wages, within
the meaning of Section 3401(a) of the Code, and all other payments of
compensation to an Employee by the Employer during the Plan Year (in the course
of the Employer’s trade or business) for which the Employer is required to
furnish the Employee a written statement under Sections 6041(d), 6051(a)(3) and
6052 of the Code. Compensation must be determined without regard to any rules
under Section 3401(a) of the Code that limit the remuneration included in wages
based on the nature or location of the employment or the services performed
(such as the exception for agricultural labor in Section 3401(a)(2) of the
Code.)


This paragraph will apply for Limitation Years beg inning on and after
January 1, 1998. For the purpose of this section, the Section 415 Compensation
will include "elective deferrals," as such term is defined by Section 402(g)(3)
of the Code, and amounts contributed or deferred at the election of the
Participant by the Employer that are not includable in the gross income of the
Participant by reason of Section 125 or Section 457 of the Code.


[The following paragraphs are effective for all Limitation Years prior to the
first Limitation Year commencing on or next following January 1, 2000. ]


If the Participant is, or was, covered under a defined benefit plan and a
defined contribution plan maintained by the Employer or an Affiliate, the sum of
the Participant’s defined benefit plan fraction and defined contribution plan
fraction may not exceed 1.0 in any Limitation Year.


The defined benefit plan fraction is a fraction, the numerator of which is the
sum of the Participant’s Projected Annual Benefits under all defined benefit
plans (whether or not terminated) maintained by the Employer or an Affiliate,
and the denominator of which is the lesser of (a) 1.25 times the dollar
limitation of Code Section 415(b)(1)(A) in effect for the Limitation Year; or
(b) 1.4 times the Participant’s average compensation for the three consecutive
years that produced the highest average.


The defined contribution plan fraction is a fraction, the numerator of which is
the sum of the Annual Additions to the Participant’s Account under all defined
contribution plans maintained by the Employer (whether or not terminated) or an
Affiliate for the current and all prior Limitation Years, and the denominator of
which is the sum of the lesser of the following amounts determined for such year
and for each prior Year of Service with the Employer or an Affiliate: (a) 1.25
times the dollar limitation in effect under Code Section 415(c)(1)(A); or
(b) 1.4 times the amount that may be taken into account under Code Section
415(c)(1)(B).


For any years in which the Plan is "top heavy," "1.0" will be substituted for
"1.25" in the preceding two paragraphs.


If, in any Limitation Year, the sum of the defined benefit plan fraction and the
defined contribution plan fraction exceeds 1.0, the rate of benefit accruals
under the Plan will be reduced so that the sum of the fractions equals 1.0.




3.02    Corrective Adjustments


If, as a result of a reasonable error in estimating a Participant’s annual
compensation, a reasonable error in determining the amount of Section 401(k)
Contributions that may be made under the limits of Section 415, or under other
limited facts and circumstances that the Commissioner will specify, an excess
Annual Addition exists, such excess will be disposed of by the distribution of
Section 401(k) Contributions reducing contributions made by the Employer and
allocated to the Participant’s Account for the applicable Limitation Year in the
next and succeeding Limitation Years until such excess is reduced. If an excess
Annual Addition exists at the end of the Limitation Year and the Participant was
not covered by the Plan as of the last day of such Limitation Year, such excess
will be treated as a forfeiture to be held unallocated in a suspense account and
applied to reduce contributions made by the Employer for all remaining
Participants in the next and succeeding Limitation Years prior to any
contributions being made by the Employer to the Plan for such year.


If an excess Annual Addition exists as a result of a Participant being a
participant in another defined contribution plan maintained by the Employer or
Affiliate, the excess Annual Addition will be treated in accordance with this
Section 3.02 unless treated as an excess annual addition in the other plan.




3.03    Maximum Section 401(k) Contributions for Highly-Compensated Employees


(a)  For each calendar year, the Section 401(k) Contributions made by a
Participant, excluding amounts treated as excess Annual Additions pursuant to
Section 3.02, will not exceed the limit set forth in Section 402(g)(1), as
adjusted by Section 402(g)(5) of the Code. If a Participant’s Section 401(k)
Contributions, combined with elective deferrals to other plans, exceed such
limit, the Participant may assign to the Plan any portion of the excess (the
"excess deferrals") by notifying the Plan Administrator in writing of the amount
to be treated as an excess deferral by the March 1st of the year following the
calendar year in which the excess arose. The amount of excess deferrals that is
required to be distributed to a Participant for a taxable year will be reduced
by any excess contributions (as defined in Section 3.03(g)) previously
distributed to the Participant for the Plan Year beginning with or within the
taxable year. Notwithstanding the foregoing, a Participant is not required to
notify the Plan with regard to excess deferrals that arose solely from Section
401(k) Contributions to the Plan and elective deferrals to other plans sponsored
by the Employer or its Affiliates. The amount of the excess deferral, and
allocable income, will be distributed to the Participant no later than the
April 15 of the year following the calendar year in which the excess deferral
arose. For this purpose, "income" will be determined by including the
Participant’s share of the allocable gain or loss on the deferrals made by the
Participant during the calendar year in which such excess exists. The allocable
gain or loss will be calculated under one of the methods set forth in Treasury
Regulation 1.402(g)-1(e)(5)(ii) or (iii).


(b)  For a Plan Year, the deferral percentage for eligible Highly-Compensated
Employees will not exceed the greater of (i) 125% of the deferral percentage for
eligible Non-Highly-Compensated Employees; or (ii) the lesser of (A) 200% of the
deferral percentage for eligible Non-Highly-Compensated Employees; or (B) the
deferral percentage for eligible Non-Highly-Compensated Employees plus two
percentage points. The Plan will not fail to satisfy the requirements of this
paragraph (b) to the extent that all eligible employees under the Plan for a
Plan Year are Highly-Compensated Employees.


This paragraph is effective for Plan Years beginning after December 31, 1998. If
the Plan Administrator elects to apply Code Section 410(b)(4)(B) in determining
whether the cash or deferred arrangement meets the requirements set forth in
Code Section 410(b)(1), the Plan Administrator may exclude from consideration,
in determining whether the arrangement meets the requirements of this paragraph
(b), all eligible employees (other than Highly-Compensated Employees) who have
not met the minimum age and service requirements of Code Section 410(a)(1)(A).


(c)  For the purpose of this section, the "deferral percentage" for eligible
Highly-Compensated Employees and eligible Non-Highly-Compensated Employees is
the average of the ratios (calculated separately for each person in either the
Highly or Non-Highly-Compensated Employee group) of (i) the Section 401(k)
Contributions paid under the Plan on behalf of each such eligible Employee for
the applicable Plan Year, excluding (A) amounts treated as excess Annual
Additions pursuant to Section 3.02; and (B) amounts that do not satisfy the
requirements of Treasury Regulation 1.401(k)-1(b)(4), but including
contributions described in Section 2.02(b) to (ii) the Employee’s Compensation
for the period during the applicable Plan Year that the Employee was a
Participant .


For the purpose of this paragraph (c), "applicable plan year" means, for the
group of eligible Highly-Compensated Employees described in paragraph (b) above,
the current Plan Year; and for the group of eligible Non-Highly-Compensated
Employees described in paragraph (b) above, either the current Plan Year or the
immediately preceding Plan Year, as specified below. To the extent that the
Sponsor provides that the applicable Plan Year is the current Plan Year for the
eligible group of Non-Highly-Compensated Employees, the Sponsor may only amend
such testing method to provide for testing based on the immediately preceding
Plan Year in accordance with Notice 98-1, or as otherwise permitted by the
Internal Revenue Service. The testing method selected in this paragraph for the
eligible group of Non-Highly-Compensated Employees is the current year.


(d)  In determining whether the Plan satisfies the deferral percentage test set
forth in paragraph (c) above, all Section 401(k) Contributions that are made
under two or more plans that are aggregated for purposes of Code Sections
401(a)(4) or 410(b), other than Code Section 410(b)(2)(A)(ii), are to be treated
as made under a single plan. If two or more plans are permissively aggregated
for purposes of Code Section 401(k), the aggregated plans must also satisfy Code
Sections 401(a)(4) and 410(b) as though they were a single plan. The deferral
percentage of a Highly-Compensated Employee will be determined (using all Plan
Years ending with or within the same calendar year) by treating all plans
subject to Code Section 401(k) under which the Highly-Compensated Employee is
eligible as a single plan.


(e)  For the purpose of this section, an Employee will be treated as either an
eligible Highly-Compensated Employee or an eligible Non-Highly-Compensated
Employee for a Plan Year if such person was eligible to make Section 401(k)
Contributions to the Plan for the Plan Year.


(f)  The Plan will not be treated as failing to meet the requirements of this
section for any Plan Year if, before the close of the following Plan Year (and
if practical, to avoid certain excise taxes, before the close of the first 2½
months of the following Plan Year), the amount of excess contributions, and the
income allocable to such contributions, is distributed. For this purpose,
"income" allocable to excess contributions will be determined by including the
Participant’s share of the allocable gain or loss on such Section 401(k)
Contributions for the Plan Year. The allocable gain or loss will be calculated
under one of the methods set forth in Treasury Regulation
1.401(k)-1(f)(4)(ii)(B) or (C).


(g)  Any distribution of the excess contributions for a Plan Year will be made
to Highly-Compensated Employees determined on the basis of the amount
contributed by or on behalf of each Highly-Compensated Employee, beginning with
the Highly-Compensated Employee with the highest dollar amount, and continuing
until such excess is distributed. For purposes of this section, the term "excess
contributions" will mean, with respect to any Plan Year, the excess of (i) the
amount of the Section 401(k) Contributions made on behalf of Highly-Compensated
Employees for such Plan Year over (ii) the maximum amount of such contributions
permitted under Section 3.03(b), determined by mathematically reducing deferrals
made on behalf of Highly-Compensated Employees in order of the deferral
percentage, beginning with the highest of such percentages. Excess contributions
allocated to a Participant will be reduced by excess deferrals (as defined in
Section 3.03(a)) previously distributed to the Participant for the taxable year
ending with or within the Plan Year in which such excess contributions relate.







       

--------------------------------------------------------------------------------

 

SECTION 4 - PARTICIPANTS’ ACCOUNTS




4.01    Establishment of Accounts


The Plan Administrator will establish and maintain, to the extent necessary, the
following Accounts for a Participant: Employer Contribution Account, Section
401(k) Account and Rollover Account . The Plan Administrator may establish other
accounts as it deems necessary for the proper administration of the Plan. All of
the preceding accounts maintained for a Participant will be referred to in the
aggregate as the Participant’s "Account."




4.02    Investment of Accounts


The Plan Administrator will establish and maintain three or more investment
funds for the investment of a Participant’s Employer Contribution Account,
Section 401(k) Account, and Rollover Account under the Plan according to
investment criteria established by the Plan Administrator. The Plan
Administrator has the authority to direct the Trustee to merge, modify or delete
any existing investment funds or to create additional investment funds. Each sum
credited to a Participant’s Account will be invested by the Trustee in such
investment funds through directions given by the Participant to the Plan
Administrator (or, if permitted by the Plan Administrator, to any person or
entity designated by the Plan Administrator). The Plan Administrator may
establish procedures and limitations with regard to the investment of a
Participant’s Account, including specifying the day or dates during the Plan
Year in which a Participant may make or change his investment direction and any
deadlines necessary to timely process a Participant’s investment direction.


All accounts not directed by a Participant will be directed by the Trustee in
accordance with the Trust Agreement.







       

--------------------------------------------------------------------------------

 

SECTION 5 - VALUATION OF PARTICIPANTS’ ACCOUNTS




5.01    Valuations


As of each Valuation Date, the Plan Administrator will obtain a valuation of the
assets of the Trust Fund from the Trustee on the basis of the market value of
the assets of the Trust Fund. On the basis of such valuation, Participants’
Accounts will be adjusted to reflect the effect of income received or accrued,
realized and unrealized profits and losses, expenses, payments to Participants
and all other transactions in the period since the last preceding Valuation
Date.




5.02    Method of Adjustment


Each Participant’s or Beneficiary’s Account will be adjusted for contributions,
withdrawals, earnings, losses, Plan expenses and other debits or credits in
accordance with procedures established by the Plan Administrator. Such
adjustment will be made at least once during a Plan Year, at a specific
inventory date and in accordance with a method consistently followed and
uniformly applied. The fair market value of the assets of the Trust on the
inventory date will be used for this purpose, and the Accounts of Participants
will be adjusted in accordance with the valuation. Adjustments will generally be
made on a pro rata basis, except that expenses and other items may be adjusted
on a per capita basis, to the extent that such adjustments satisfy Section
401(a)(4) of the Code. Notwithstanding the foregoing, earnings and losses of the
Trust Fund will be allocated to the Participant’s or Beneficiary’s adjusted
Account based upon the portion of the Participant’s Account invested in an
investment fund. If Participants or Beneficiaries are permitted to direct the
investment of their Accounts, calculations of earnings or losses will be based
upon the investment performance of the investments selected by the Participant
or Beneficiary.





       

--------------------------------------------------------------------------------

 

SECTION 6 - RETIREMENT BENEFITS




6.01    Eligibility for Retirement


A Participant who separates from service from the Employer on or after attaining
his Normal Retirement Age will become eligible for a retirement benefit equal to
the entire value of his Account. Subject to Section 11.04, a Participant who is
eligible for a distribution pursuant to this section may elect among the forms
of benefits set forth in Section 11.01.





       

--------------------------------------------------------------------------------

 

SECTION 7 - DEATH BENEFITS




7.01    Eligibility for Death Benefit


The Beneficiary of a Participant who died prior to his separation from service
from the Employer and all Affiliates will be entitled to the entire value of the
deceased Participant’s Account. The Beneficiary of a Participant who died on or
after his separation from service from the Employer and all Affiliates will be
entitled to the vested value of the Participant’s Account.




7.02    Designation of Beneficiary


(a)  Subject to the provisions of Section 7.03, each Participant will designate,
by a written instrument filed with the Plan Administrator, one or more
Beneficiaries who, upon the death of the Participant, will be entitled to
receive the death benefit described in Section 7.01. If more than one
Beneficiary is named, the Participant may specify the sequence and/or proportion
in which payments must be made to each Beneficiary. To the extent that the
Participant does not specify either the sequence or proportion in which payments
are to be made to each Beneficiary, payments will be made in equal shares to all
named Beneficiaries then living at the time of the Participant’s death. To the
extent otherwise consistent with the Plan, a Participant may change his
Beneficiary from time to time by written notice delivered to the Plan
Administrator in the manner prescribed by the Plan Administrator. If, with
regard to all or a portion of a Participant’s Account, no Beneficiary has been
designated; or if no designated Beneficiary is living at the time of the
Participant’s death, payment of such death benefit, if any, to the extent
permitted by law, will be made to the surviving person or persons in the first
of the following classes of successive preference of Beneficiaries:
(i) Surviving Spouse; or (ii) executors or administrators of the estate of such
deceased Participant. Any minor’s share will be paid to such adult or adults as
have, in the opinion of the Plan Administrator, assumed custody and support of
such minor. Proof of death satisfactory to the Plan Administrator must be
furnished prior to the payment of any death benefit under the Plan.


(b)  If benefits under the Plan are paid to a Beneficiary pursuant to this
Section 7 in a form other than a lump sum, such Benefi­ciary may name in a
writing filed with the Plan Administrator an individual or individuals to
receive the remainder of such benefit upon the death of the Beneficiary. In the
absence of such a designation by the Beneficiary, such remaining benefit, if
any, will be paid to the estate of the Beneficiary. If a Beneficiary is alive at
the time of the Participant’s death but dies prior to the commencement of
benefits to him or her, the death benefit payable to the Beneficiary pursuant to
this Section 7 will be paid to the estate of such Beneficiary.




7.03    Distribution of Death Benefit


If a Participant dies without a Surviving Spouse and prior to the commencement
of his retirement benefits, the death benefit described in Section 7.01 will be
distributed to his Beneficiary. Subject to Section 11.04, the Beneficiary may
elect among any of the forms of benefits available to Participants as set forth
in Section 11.01. Effective for Plan Years beginning after December 31, 2001,
the death benefit described in Section 7.01 will be distributed to the
Beneficiary in a lump sum payment as set forth in Section 11.01.


If a Participant dies with a Surviving Spouse and prior to the commencement of
his retirement benefits, the death benefit described in Section 7.01 will be
paid to his Surviving Spouse. However, if the Spouse consents to an alternate
Beneficiary to receive the death benefit described in Section 7.01, such death
benefit will be distributed to the alternate Beneficiary in accordance with the
preceding paragraph. For purposes of the preceding sentence, the consent of the
Spouse must (a) be in writing; (b) designate a specific Beneficiary, including
any class of beneficiaries or contingent beneficiaries, which may not be changed
without the consent of the Spouse (or the Spouse expressly permits designations
by the Participant without further consent of the Spouse); (c) acknowledge the
effect of such consent; and (d) be witnessed by a Plan representative or notary
public.


If a Participant dies after the commencement of his retirement benefit and prior
to the complete distribution of his Account, his Beneficiary will be entitled to
the remaining amount in his Account. In such case, if the Participant either
fails to designate a Beneficiary or a Beneficiary is not alive at the time of
the Participant’s death, such death benefit will be payable to the surviving
person or persons in accordance with Section 7.02(a).


All distributions made pursuant to this section will also comply with the
provisions of Section 11.03.



       

--------------------------------------------------------------------------------

 

SECTION 8 - DISABILITY BENEFITS




8.01    Amount of Disability Benefit


A Participant who becomes "totally and permanently disabled," as defined in
Section 8.02 below, will be entitled to the entire value of his Account. A
Participant who is eligible for a distribution pursuant to this section may
elect among the forms of benefits set forth in Section 11.01.




8.02    Determination of Total and Permanent Disability


A Participant will be considered to be "totally and permanently disabled" if it
is established by the Plan Administrator that the Participant is disabled within
the meaning of the general personnel policies of the Employer. The determination
by the Plan Administrator with respect to whether a Participant is totally and
permanently disabled will be made in a nondiscriminatory manner.





       

--------------------------------------------------------------------------------

 

SECTION 9 - IN-SERVICE AND TERMINATION BENEFITS




9.01    Amount of Benefits Upon Separation From Service


A Participant who separates from service from the Employer and all Affiliates
for any reason other than retirement (pursuant to Section 6), death (pursuant to
Section 7) or disability (pursuant to Section 8) will be entitled to receive the
entire value of his Account. A Participant who is eligible for a distribution
pursuant to this section may elect among the forms of benefits set forth in
Section 11.01.




9.02    Hardship Distributions


(a)  A Participant actively employed by the Employer may apply to the Plan
Administrator for a hardship distribution from his Account equal to the smaller
of an amount necessary to satisfy an immediate and heavy financial need or the
value of his Account . Amounts withdrawn from a Participant’s Section 401(k)
Account will not include income on Section 401(k) Contributions earned after
December 31, 1988 or the amount of qualified nonelective contributions, as
described in Section 2.02(b), and earnings on such contributions. Hardship
distributions will be charged against a Participant’s Account in such manner as
the Plan Administrator determines.


(b)  For purposes of the Plan, an immediate and heavy financial need is the need
for money for:


(i)  expenses for or necessary to obtain medical care described in Section
213(d) of the Code for the Participant or the Participant’s Spouse or
dependents;


(ii)  costs directly related to the purchase (excluding mortgage payments) of a
principal residence of the Participant;


(iii)  the payment of tuition, related educational fees and room and board
expenses for the next 12 months of postsecondary education for the Participant
or the Participant’s Spouse, children or dependents;


(iv)  the prevention of the eviction of the Participant from his or her
principal residence or the foreclosure on the mortgage of the Participant’s
principal residence; or


(v)  any other reason added to the list of deemed immediate and heavy financial
needs by the Commissioner of the Internal Revenue Service.


(c)  An amount is necessary to satisfy an immediate and heavy financial need if:


(i)  the amount distributed does not exceed the amount of the immediate and
heavy financial need (including amounts necessary to pay reasonably anticipated
taxes and penalties on the hardship distribution);


(ii)  the Participant has obtained all other distributions and all nontaxable
loans currently available under the Plan and any other plans (within the meaning
of Treasury Regulation 1.401(k)-1(d)(2)(iv)(B)(4)) maintained by the Employer or
an Affiliate (or such loans or distributions have been denied). A loan will not
be deemed to be available to a Participant to the extent that the Participant
certifies that the loan repayment will constitute a financial hardship or the
Participant provides a recent loan denial from a commercial lender in the amount
of the proposed hardship withdrawal;


(iii)  a Participant who has received a hardship distribution will not be
eligible to make any Section 401(k) Contributions for the 12 months after the
hardship distribution under the Plan or any similar contributions under any
other plan (within the meaning of Treasury Regulation
1.401(k)-1(d)(2)(iv)(B)(4)) maintained by the Employer or an Affiliate; and


(iv)  for the calendar year following the calendar year of the hardship
distribution, the Participant’s Section 401(k) Contributions will not exceed the
limit set forth in Section 402(g)(1), as adjusted by Section 402(g)(5) of the
Code, less the amount of the Participant’s Section 401(k) Contributions in the
calendar year of the hardship distribu­tion.



9.03    Disposition of Assets of the Employer or Subsidiary


The Sponsor may permit the distribution of an affected Participant’s Section
401(k) Account upon the disposition of substantially all of the assets of an
Employer or upon the disposition of an Employer’s interest in a subsidiary in
accordance with Code Sections 401(k)(10)(A)(ii) and (iii) and applicable
regulations thereunder.



       

--------------------------------------------------------------------------------

 

SECTION 10 - VESTING



10.01    Determination of Vested Benefits


A Participant’s Account will be fully vested at all times.





       

--------------------------------------------------------------------------------

 

SECTION 11 - PAYMENT OF BENEFITS




11.01    Method of Payment


Except as provided in Section 11.04 below, at the time a Participant’s benefit
under the Plan may be distributed as a result of the Participant’s retirement
(pursuant to Section 6), death (pursuant to Section 7), disability (pursuant to
Section 8) or separation from service (pursuant to Section 9.01), the
Participant (or Beneficiary in the case of the Participant’s death) may elect,
on a form provided by the Plan Administrator, to receive the amount payable
pursuant to such section in the form of (a) a lump sum; (b) periodic
installments over not more than 15 years; or (c) by a combination of such forms.
If the designated Beneficiary is a trust that elects to receive the deceased
Participant’s Account in the form of installments, the Plan may also permit the
trust to make an additional annual election to receive the annual income on the
deceased Participant’s Account. The Plan Administrator will direct the Trustee
to make a distribution to the Participant or Beneficiary in accordance with such
election. Notwithstanding the foregoing, for Plan Years beginning after December
31, 2001, a Participant’s benefit under the Plan shall be payable only as a lump
sum distribution. Except as otherwise provided by the Plan Administrator, all
distributions will be made in the form of cash.


For Plan Years beginning before January 1, 2002, if the Participant elects to
receive a distribution in a form other than a lump sum, minimum annual payments
under the Plan must be paid over one of the following periods (or a combination
thereof):


(a)  a period certain not extending beyond the life expectancy of the
Participant; or


(b)  a period certain not extending beyond the joint and last survivor
expectancy of the Participant and a designated Beneficiary;


and the amount to be distributed each year must be at least equal to the result
obtained by dividing the amount payable to the Participant by the applicable
life expectancy.        


11.02    Timing of Payments


(a)  Subject to paragraph (b) below, unless the Participant elects otherwise,
the payment of the Participant’s benefit pursuant to Section 11.01 will begin
not later than 60 days after the end of the Plan Year in which the latest of the
following occurs: (i) the Participant attains his Normal Retirement Age; (ii)
the 10th anniversary of the year in which the Participant commenced
participation in the Plan; or (iii) the Participant terminates service with the
Employer and all Affiliates. To the extent a Participant who is required to
consent to a distribution pursuant to Section 11.04 fails to provide the Plan
Administrator with his consent, the Participant will be deemed to have made an
election to defer a distribution pursuant to this paragraph (a).
 
(b)  In no event will the amount payable to a Participant pursuant to the terms
of the Plan be distributed, or commence to be distributed, later than a
Participant’s Required Beginning Date. "Required Beginning Date" means, for a
Participant who is not a 5% Owner, the April 1 of the calendar year following
the later of (i) the calendar year in which the Participant attains age 70½; or
(ii) the calendar year in which the Participant retires. The Required Beginning
Date of a Participant who is a 5% Owner means the April 1 of the calendar year
following the calendar year in which the Participant attains age 70½.
Notwithstanding the provisions of this paragraph, distribution may also be made
to a Participant in accordance with a valid election made by the Participant
pursuant to Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act of
1982. This paragraph (b) is effective for Participants who attain age 70½ in the
calendar year after the year in which this document is executed. Prior to such
time, the provisions of the prior plan document will control.


Distributions that commence pursuant to this paragraph (b) will commence in any
form of benefit offered under the Plan, providing the amount of such
distributions and the date such distributions commence comply with Code Section
401(a)(9) and applicable regulations thereunder.


(c)  For the purpose of this Section 11.02, a Participant is treated as a 5%
Owner if such Participant is a "5% Owner" (as defined in Code Section 416) with
respect to the Plan Year ending with or within the calendar year in which such
owner attains age 70½.


(e)  Unless a distribution is required to be made to a Participant or
Beneficiary pursuant to Section 11.04, a distribution to a Participant or
Beneficiary who is eligible to receive a distribution pursuant to this Section
11 will be made as soon as is administratively practicable after the Participant
or Beneficiary completes a benefit election form and returns it to the Plan
Administrator.


[For Plan Years Beginning prior to January 1, 2002, Section 11.03 reads as
follows:]


11.03    Distributions After Death


If the distribution of the Participant’s benefit under the Plan has commenced
pursuant to Section 11 and he dies before his entire Account has been
distributed to him, the remaining portion of such Account, if any, will comply
with the provisions of Code Section 401(a)(9)(B)(i)(II), which provides that
such remaining portion be distributed as rapidly as under the method of
distribution in effect prior to the Participant’s death.


Unless otherwise provided in this Section 11.03, if a Participant dies before
the distribution of his Account has commenced in accordance with either the
terms of the Plan or Section 11.02(b), the amount payable as a death benefit
pursuant to the terms of the Plan (hereinafter referred to as "death benefit")
will be distributed:


(a)  unless otherwise provided in (b) below, not later than by the fifth
anniversary of the December 31 coinciding with or next following the date of his
death; or



(b)  providing the Plan provides for installment or annuity distributions to a
Beneficiary and the Participant’s death benefit is payable to or on behalf of a
designated Beneficiary:


 1. Over a period not extending beyond the life expectancy of such designated
    Beneficiary, providing the distribution of the death benefit commences not
    later than the first anniversary of the December 31 coinciding with or next
    following the date of the Participant’s death; or



 1. If the designated Beneficiary is the Participant’s Surviving Spouse, the
    date by which the death benefit must commence in (ii) above will not be
    earlier than the later of the December 31 of the calendar year immediately
    following the calendar year in which the Participant would have attained age
    70½. If the Surviving Spouse dies before distribution to said Spouse begins,
    this paragraph (ii) will apply as if the Surviving Spouse were the
    Participant. In addition, any amount paid to a child of the Participant will
    be treated as if it had been paid to the Surviving Spouse if the amount
    becomes payable to the Surviving Spouse when the child reaches the age of
    majority.



The designated Beneficiary must take any distribution payable pursuant to this
Section 11.03 not later than the earlier of (a) the December 31 of the calendar
year in which distributions would be required to begin under this Section 11.03;
or (b) the December 31 of the calendar year which contains the fifth anniversary
of the date of death of the Participant. If the Participant has no designated
Beneficiary, or if the designated Beneficiary does not elect a method of
distribution, distribution of the Participant’s death benefit must be completed
by the December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.


[For Plan Years Beginning after December 31, 2001, Section 11.03 reads as
follows:]


11.03    Distributions After Death


If the distribution of the Participant’s benefit under the Plan has commenced
pursuant to Section 11 and he dies before his entire Account has been
distributed to him, the remaining portion of such Account, if any, will comply
with the provisions of Code Section 401(a)(9)(B)(i)(II), which provides that
such remaining portion be distributed as rapidly as under the method of
distribution in effect prior to the Participant’s death.


Unless otherwise provided in this Section 11.03, if a Participant dies before
the distribution of his Account has commenced in accordance with either the
terms of the Plan or Section 11.02(b), the amount payable as a death benefit
pursuant to the terms of the Plan (hereinafter referred to as "death benefit")
will be distributed in a lump sum distribution:


(a)   unless otherwise provided in (b) below, not later than by the fifth
anniversary of the December 31 coinciding with or next following the date of his
death; or
(b)  if the designated Beneficiary is the Participant’s Surviving Spouse, not
earlier than the later of:(i)  the December 31 of the calendar year immediately
following the calendar year in which the Participant died; or(ii)  the
December 31 of the calendar year in which the Participant would have attained
age 70½. If the Surviving Spouse dies before distribution to said Spouse begins,
this paragraph (ii) will apply as if the Surviving Spouse were the Participant.
In addition, any amount paid to a child of the Participant will be treated as if
it had been paid to the Surviving Spouse if the amount becomes payable to the
Surviving Spouse when the child reaches the age of majority.


The designated Beneficiary must take any distribution payable pursuant to this
Section 11.03 not later than the earlier of (a) the December 31 of the calendar
year in which distributions would be required to begin under this Section 11.03;
or (b) the December 31 of the calendar year which contains the fifth anniversary
of the date of death of the Participant. If the Participant has no designated
Beneficiary, or if the designated Beneficiary does not elect to take a
distribution, distribution of the Participant’s death benefit must be completed
by the December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.




11.04    Consent and Cash-Out Requirements


If a Participant is eligible to receive a distribution pursuant to Section 6, 7,
8 or 9.01 and the value of his vested Account does not exceed $5,000, the
Participant (or Beneficiary in the case of the Participant’s death) will receive
a distribution of his vested Account in the form of a lump sum as soon as
administratively feasible following the date he is first eligible to receive a
distribution from the Plan. If distributions to a Participant have commenced in
the form of installments and the Participant’s vested Account exceeded $5,000 at
the time of the first installment, then the Participant’s vested Account may not
be distributed without his consent.


If a Participant is eligible to receive a distribution pursuant to Section 6, 7,
8 or 9.01, or is otherwise eligible to receive a distribution from his Account,
and the value of his vested Account exceeds $5,000, the Participant must consent
to the receipt of a distribution made from the Plan if distributed prior to the
later of the date the Participant attains his Normal Retirement Age or age 62,
except that the consent of the Participant is not required prior to the
commencement of a distribu­tion pursuant to Code Section 401(a)(9) or 415.
Notwithstanding the foregoing, $3,500 will be substituted for $5,000 in this
paragraph and the preceding paragraph for all distributions made prior to April
23, 1999. For distributions in which the $3,500 cash-out limit is applicable, a
Participant will be deemed to have a vested Account over $3,500 if at the time
of any prior distribution the Participant’s vested Account exceeded $3,500.
 

A Participant’s election to receive a distribution from the Plan prior to his
attainment of the later of age 62 or his Normal Retirement Age will not be valid
unless (a) the Participant has received a general description of the material
features and the relative values of the forms of benefits (hereinafter referred
to as "description") under the Plan; and (b) the Participant has been informed
that he has the right to postpone a distribution from the Plan until the later
of age 62 or his Normal Retirement Age. The Participant will be provided with
such description not less than 30 days and not more than 90 days prior to the
date his benefits are scheduled to commence, provided that a distribution may be
made to the Participant prior to such 30-day period, provided the Participant
has been informed that he has a right to a period of at least 30 days after
receiving the description to consider the decision of whether to elect a
distribution from the Plan and the Participant, after receiving such
information, affirmatively elects a distribution prior to such 30-day period.


11.05    Eligible Rollover Distributions


(a)  A distributee may elect to have any portion of an eligible rollover
distribution paid directly to an eligible retirement plan specified by the
distributee in a direct rollover.


(b)  The following definitions will apply for purposes of this section:


(i)  Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include:
(A) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated Beneficiary; (B) any
distribution that is for a specified period of ten years or more; (C) any
distribution to the extent such distribution is required under Code Section
401(a)(9). Such distribution will be an eligible rollover distribution unless
otherwise provided in this paragraph (i) ; (D) the portion of any distribution
that is not includable in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities);
(E) effective for distributions occurring after December 31, 1998 (or such later
date as elected by the Plan Administrator in accordance with Notice 99-5)
hardship distributions described in Code Section 401(k)(2)(B)(i)(IV) in the
amount described in Treasury Regulation 1.401(k)-1(d)(2)(ii); and (F) at the
election of the Plan Administrator, any other distribution providing all
distributions in the year are reasonably expected to total less than $200.


(ii)  Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a) or a qualified trust described in Code Section 401(a) that
accepts the distributee’s eligible rollover distribution. However, in the case
of an eligible rollover distribution to the Surviving Spouse, an eligible
retirement plan is an individual retirement account or individual retirement
annuity.


(iii)  Distributee: A distributee includes an Employee or former Employee. In
addition, the Spouse or Surviving Spouse of an Employee or former Employee is a
distributee with regard to the interest of the Spouse or Surviving Spouse.


(iv)  Direct rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.




11.06    Recalculation of Life Expectancy


A Participant who is eligible to select a form of benefit that provides for
installment distributions over his life expectancy, or the joint life expectancy
of himself and his Spouse, may elect to annually recalculate his life expectancy
and, if necessary, the life expectancy of his Spouse. To the extent that such an
election is not made prior to the time distributions are required to commence to
the Participant or Beneficiary under Code Section 401(a)(9) and applicable
regulations thereunder, life expectancy may not be recalculated.








       

--------------------------------------------------------------------------------

 

SECTION 12 - TRUST AGREEMENT




12.01    Description of Trust Agreement


The Sponsor will continue the Trust Agreement with the Trustee to provide for
the administration of the Trust Fund. With its continuation, the Trust Agreement
will be deemed to form a part of the Plan; and any and all rights or benefits
which may accrue to any person under the Plan will be subject to all the terms
and provisions of the Trust Agreement.


All expenses of the Plan will be paid from the Trust Fund, unless paid by the
Employer. In its discretion, the Employer may require the Trustee to reimburse
the Employer for expenses of the Plan that the Employer paid on behalf of the
Trust, so long as the request for reimbursement is presented by the Employer to
the Trustee before the last day of the Plan Year in which the expense was paid
by the Employer. Alternatively, the Employer may reimburse the Trust for
expenses of the Plan paid by the Trustee. An administration expense paid to the
Trust as a reimbursement will not be considered as a contribution made by the
Employer.


The Plan may permit the Trustee to purchase "qualifying employer securities" or
"qualifying employer real property," as such terms are defined in Section 407 of
the Employee Retirement Income Security Act of 1974, in amounts not greater than
set forth in such section.





       

--------------------------------------------------------------------------------

 

SECTION 13 - PLAN ADMINISTRATION




13.01    Plan Administrator


The Plan will be administered by a Plan Administrator. The Plan Administrator
will be appointed by and serve at the pleasure of the Sponsor.




13.02    Duties of Plan Administrator


The Plan Administrator will supervise the maintenance of accounts and records as
will be necessary or desirable to show the contributions of the Employer,
allocations to Participants’ Accounts, payments from Participants’ Accounts,
valuations of the Trust Fund and all other transactions pertinent to the Plan.


The Plan Administrator is authorized to perform, in its discretion, all
functions necessary to administer the Plan and will have the power and
discretion to construe the terms of the Plan and to determine all questions
arising from its operation, including, without limitation, to determine the
eligibility and qualification of Employees or Beneficiaries for benefits under
the Plan (including the validity of a beneficiary designation); to determine the
allocation and vesting of contributions, earnings and profits of the Plan; to
determine the amount of benefits payable to Participants and Beneficiaries;
unless otherwise provided pursuant to Section 17, to decide all questions or
disputes with respect to the rights or obligations of Participants and
Beneficiaries; and to adopt regulations and procedures. To the extent provided
in the Plan and the Trust, the Plan Administrator or other fiduciary may direct
the Trustee as to the investment of the Trust or may select an investment
advisor to so direct.


The Plan Administrator may employ one or more persons to render advice with
regard to any responsibility it has under the Plan, and it may designate others
to carry out any of its responsibilities.




13.03    Interpretation of Document


The construction and interpretation of the Plan provisions, or any document
relating to the administration or operation of the Plan, are vested with the
Plan Administrator, in its absolute discretion. The Plan Administrator will
endeavor to act, whether by general rules or by particular decisions, so as to
treat all persons in similar circumstances without discrimination. All such
decisions, determinations and interpretations will be final, conclusive and
binding upon all parties having an interest in the Plan.



       

--------------------------------------------------------------------------------

 

SECTION 14 - AMENDMENT AND TERMINATION




14.01    Sponsor’s Right to Amend or Terminate the Plan


The Sponsor has the right, at any time, by an instrument in writing, to modify,
alter, amend or terminate the Plan in whole or in part. Except as permitted by
Code Section 411(d)(6) and applicable regulations thereunder, no amendment to
the Plan will reduce the Participant’s accrued benefit, decrease the balance of
a Participant’s Account or eliminate an optional form of distribution with
respect to the amount of the Participant’s Account accrued as of the date of the
amendment. To this end, provisions that affect directly or indirectly the
computation of accrued benefits and are amended at the same time and with the
same effective date will be treated as one Plan amendment.


The Board of Directors of the Sponsor, an executive committee of the Board of
Directors or other committee of the Board of Directors or any executive officer
to which or whom the Board of Directors delegates discretionary authority with
respect to the Plan, may exercise the Sponsor’s right to amend the Plan.





       

--------------------------------------------------------------------------------

 

SECTION 15 - DISTRIBUTIONS ON PLAN TERMINATION




15.02    Payment on Plan Termination


Upon termination of the Plan, the Plan Administrator will make payment of each
Participant’s or Beneficiary’s Account in either cash or assets of the Trust
Fund. Such payment will be made in the form of a single lump sum payment.
Notwithstanding the foregoing, a Participant’s Section 401(k) Account may not be
distributed upon the termination of the Plan if the Employer maintains a
"successor plan," within the meaning of Treasury Regulation 1.401(k)-(d)(3).






       

--------------------------------------------------------------------------------

 

SECTION 16 - CREDITORS OF PARTICIPANTS




16.01    Non-Assignability


Except as otherwise provided in Code Section 401(a)(13), no assignment, pledge
or encumbrance of any character of the benefits under the Plan is permitted or
recognized under any circumstances; and such benefits will not be subject to
claims of creditors, execution, attachment, garnishment or any other legal
process.




16.02    Qualified Domestic Relations Orders


Section 16.01 will also apply to the creation, assignment or recognition of a
right to any benefit payable with respect to a Participant pursuant to a
domestic relations order unless such order is determined to be a "qualified
domestic relations order," as defined in Code Section 414(p). A qualified
domestic relations order may provide for an immediate distribution to the
"alternate payee" (as defined in Code Section 414(p)(8)) named therein as soon
as is administratively practicable after the determination by the Plan
Administrator that the order constitutes a qualified domestic relations order,
notwithstanding the fact the distribution is made to such alternate payee prior
to the Participant attaining his "earliest retirement age," as such term is
defined in Code Section 414(p).




16.03    Loans to Participants


(a)  Permissibility of Loans . Any Participant may borrow funds from his Account
pursuant to a loan program established by the fiduciary responsible for the
investment of Plan assets and administered by the Plan Administrator. Any loan
granted under such program will be deemed an investment of the Account of the
Participant to whom the loan is made. All loans to Participants from the Plan
must comply with the provisions of paragraphs (b) and (c) of this section.


(b)  Code Section 72(p) Limitations . No loan to a Participant can be made to
the extent that such loan, when added to the outstanding balance of all other
loans to the Participant, would exceed the lesser of (i) $50,000 reduced by the
excess (if any) of the highest outstanding balance of loans during the one-year
period ending on the day before the loan is made, over the outstanding balance
of loans from the Plan on the date the loan is made; or (ii) one-half the
present value of the vested Account of the Participant. For the purpose of the
above limitation, all loans from all plans of the Employer and other members of
a group of employers described in Code Sections 414(b), 414(c), 414(m) and
414(o) are aggregated. Furthermore, any loan will by its terms require that
repayment (principal and interest) be amortized in level payments, not less
frequently than quarterly, over a period not extending beyond five years from
the date of the loan, unless such loan is used to acquire a dwelling unit which,
within a reasonable time (determined at the time the loan is made), will be used
as the principal residence of the Participant. An assignment or pledge of any
portion of the Participant’s interest in the Plan, and a loan, pledge or
assignment with respect to any insurance contract purchased under the Plan, will
be treated as a loan under this section.


(c)  Additional Requirements. All loans made under the Plan will, in accordance
with Code Section 4975(d)(1), comply with the following requirements:


(i)  Loans will be made available to all Participants or Beneficiaries, except
owner-employees, including shareholder-employees (within the meaning of Code
Section 4975(f)(6)(B), on a reasonably equivalent basis.


(ii)  Loans will not be made available to "highly-compensated employees" (within
the meaning of Code Section 414(q)) in an amount greater than the amount made
available to other Participants or Beneficiaries.


(iii)  Each Participant or Beneficiary will apply for a loan by filing a written
application with the Plan Administrator.


(iv)  The Plan Administrator will review each application and, if required, will
apply criteria established in a nondiscriminatory manner to determine whether to
approve any loan to any Participant. Such criteria may include, but not be
limited to, the creditworthiness of the Participant, the amount of the loan
requested, the security for such loan and the reason stated by the Participant
for the need for such loan.


(v) Loans will be adequately secured and bear a reasonable interest rate. For
this purpose, a Participant’s vested Account will constitute sufficient
collateral for a loan, provided that at no time may more than 50% of such vested
Account be used as security for all outstanding loans made to the Participant
under the Plan, determined immediately after the most recent loan is extended. A
reasonable interest rate will be determined for each loan by the Plan
Administrator based upon prevailing interest rates for similar loans in the
surrounding business community in which the Plan is administered.


(vi)  Default on a loan will exist upon the occurrence of any event enumerated
as a default in the promissory note or security agreement executed by the
Participant or Beneficiary. The note or agreement may provide that loan
repayments may be suspended, and the loan will not be considered in default for
periods of Qualified Military Service. In the event of default, foreclosure on
the note and attachment of the portion of the Account provided as security will
occur upon a distributable event under the Plan.









       

--------------------------------------------------------------------------------

 

SECTION 17 - CLAIMS PROCEDURES




17.01    Filing a Claim for Benefits


A Participant, Beneficiary or alternate payee, or the Employer acting on behalf
of such individual, will notify the Plan Administrator of a claim for benefits
under the Plan. Such request will be in writing to the Plan Administrator and
will set forth the basis of such claim and will authorize the Plan Administrator
to conduct such examinations as may be necessary for the Plan Administrator to
determine, in its discretion, the validity of the claim and to take such steps
as may be necessary to facilitate the payment of benefits to which the claimant
may be entitled under the terms of the Plan.


A decision by the Plan Administrator on a claim for benefits under the Plan will
be made promptly and not later than 90 days after the Plan Administrator’s
receipt of such claim, unless special circumstances require an extension of the
time for processing; in which case, a decision will be rendered as soon as
possible, but not later than 180 days after the initial receipt of the claim for
benefits. The claimant will be notified of the extension prior to the expiration
of the 90-day period described in this paragraph. If notice of the denial of a
claim is not furnished within the time period specified in this paragraph, the
claim will be deemed denied.




17.02    Denial of Claim


Whenever a claim for benefits by a claimant has been denied by the Plan
Administrator, in whole or in part, a written notice, prepared in a manner
calculated to be understood by such individual, must be provided and must set
forth:


(a)  the specific reason or reasons for the denial;


(b)  the specific reference to the pertinent Plan provisions on which the denial
is based;


(c)  a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(d)  an explanation of the Plan’s claim review procedures.




17.03        Remedies Available to Claimants


Upon denial of his claim by the Plan Administrator, the claimant may:


(a)  request a review upon written application to the Plan;


(b)  review pertinent Plan documents; and


(c)  submit issues and comments in writing to a named fiduciary.


The claimant will have 60 days after receipt of the written notification of a
denial of his or her claim to request a review of such denied claim.


A decision by a named fiduciary will be made promptly and not later than 60 days
after the named fiduciary’s receipt of a request for review, unless special
circumstances require an extension of the time for processing; in which case, a
decision will be rendered as soon as possible, but not later than 120 days after
receipt of a request for review. The claimant will be notified of the extension
prior to the expiration of the 60-day period described in this paragraph. If the
decision on review is not furnished within the applicable time period, the claim
will be deemed denied upon review.


The decision on review by a named fiduciary will be in writing and will include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.





       

--------------------------------------------------------------------------------

 

SECTION 18 - TOP HEAVY RULES




18.01    Definitions


If, for any Plan Year, the Plan is a Top Heavy Plan, the provisions of Section
18.03 will be applicable. For the purpose of this section, to the extent
necessary, the term "Employer" includes an Affiliate other than an Employer; and
the term "Employee" includes an employee of an Affiliate other than an Employee
of the Employer. The following definitions are applicable to this Section 18.01.


(a)  Key Employee: An Employee or former Employee (and the Beneficiaries of such
Employee) who at any time during the determination period was (i) an officer of
the Employer, providing such individual’s annual compensation exceeds 50% of the
dollar limitation under Code Section 415(b)(1)(A); (ii) an owner (or considered
an owner under Code Section 318) of one of the ten largest interests in the
Employer, providing such individual’s annual compensation exceeds the dollar
limitation under Code Section 415(c)(1)(A); (iii) a 5% owner of the Employer; or
(iv) a 1% owner of the Employer who has annual compensation of more than
$150,000. For purposes of this section, "annual compensation" means compensation
as defined in Code Section 415(c)(3). The determination period is the Plan Year
containing the Determination Date and the four preceding Plan Years. The
determination of who is a Key Employee will be made in accordance with Code
Section 416(i)(1) and the regulations thereunder.


(b)  Non-Key Employee: An Employee or former Employee of the Employer who is not
a Key Employee. The Beneficiary of a Non-Key Employee will be treated as a
Non-Key Employee, and the Beneficiary of a former Non-Key Employee will be
treated as a former Non-Key Employee.


(c)  Determination Date: For all Plan Years subsequent to the first Plan Year,
the last day of the preceding Plan Year. For the first Plan Year, the last day
of such Plan Year.


(d)  Permissive Aggregation Group: The Required Aggregation Group of plans plus
any other plan or plans of the Employer that, when considered as a group with
the Required Aggregation Group, would continue to satisfy the requirements of
Code Sections 401(a)(4) and 410.


(e)  Required Aggregation Group: (i) Each qualified plan of the Employer in
which at least one Key Employee participates or participated at any time during
the Plan Year containing the Determination Date and the four preceding Plan
Years (regardless of whether the Plan has terminated); and (ii) any other
qualified plan of the Employer that enables a plan described in (i) of this
paragraph (e) to meet the requirements of Code Sections 401(a)(4) or 410.


(f)  Top Heavy Plan: The Plan, if in any Plan Year it is top heavy as set forth
in Section 18.02.


(g)  Top Heavy Compensation: Top Heavy Compensation means "compensation" as
defined in Section 415(c)(3) and Treasury Regulation 1.415(2)(d)(11)(i) of the
Code, and for Limitation Years beginning prior to January 1, 1998, taking into
consideration Code Section 414(q)(4)(B).




18.02    Top Heavy Status


The Plan and any other plans aggregated with it will become top heavy pursuant
to this Section 18.02 as of the Determination Date if the present value of
accrued benefits of Key Employees is more than 60% of the sum of the present
value of accrued benefits of all Employees. In the case of more than one plan
which is to be aggregated with the Plan, the present value of the accrued
benefits of employees in such plan is first determined separately for each plan
as of each plan’s determination date. The plans will then be aggregated by
adding the results of each plan as of the determination dates for such plans
that fall within the same calendar year. The combined results will indicate
whether the plans are top heavy. For the purpose of determining the present
value of the accrued benefits of an Employee (a) the present value of accrued
benefits of the Employee will be increased by the aggregate distributions made
with respect to such Employee during the five-year period ending on the
Determination Date; (b) the accrued benefits of former Key Employees who have
not performed services at any time during the five-year period ending on the
Determination Date will not be taken into account; and (c) the accrued benefits
of Employees who have not performed services at any time during the five-year
period ending on the Determination Date for the Employer maintaining the Plan
will not be taken into account.


Notwithstanding the foregoing, if the Plan is aggregated for top heavy purposes
with a defined benefit plan, the present value of accrued benefits will be
determined, for the Plan and for such other plan, by using the interest rate and
mortality assumptions contained in such other plan. If a Required or Permissive
Aggregation Group includes two or more defined benefit plans (a) the same
actuarial assumptions will be used with respect to all such plans and must be
specified in such plans; and (b) the accrued benefits of Non-Key Employees will
be determined under a uniform accrual method or, where there is no such method,
as if such benefit accrued not more rapidly than the slowest rate of accrual
permitted under the fractional rule of Code Section 411(b)(1)(C).


The present value of accrued benefits as of the Determination Date for any
applicable Employee or former Employee is the sum of (a) the applicable
Employee’s Account as of the most recent valuation date occurring within a
12-month period ending on the Determination Date; (b) an adjustment for
contributions due as of the Determination Date; and (c) the aggregate
distributions made with respect to such individual under the Plan during the
five-year period ending on the Determination Date. For a profit sharing plan,
the adjustment in (b) is generally the amount of contributions actually made
after the Valuation Date but on or before the Determination Date.


In determining whether the Plan is top heavy, it must be aggregated with each
plan included in the Required Aggregation Group. In addition, the Employer may
aggregate plans included in the Permissive Aggregation Group.



       

--------------------------------------------------------------------------------

 



18.03    Minimum Contributions


For each Plan Year in which the Plan is top heavy, each Participant who is a
Non-Key Employee and who is employed on the last day of the Plan Year (including
Participants who did not complete 1,000 Hours of Service in the Plan Year) is
required to receive an annual allocation of contributions (disregarding Social
Security benefits) equal to at least 3% of his Top Heavy Compensation; provided
that, if the largest percentage of Top Heavy Compensation allocated to a Key
Employee (including all Section 401(k) Contributions made by the Key Employee)
for a Plan Year is less than 3%, that largest percentage will be substituted for
3%. Such amount will be referred to in this Section 18.03 as the "top heavy
minimum contribution." For each year in which the Employer maintains a defined
benefit plan in addition to the Plan, the requirements of this paragraph will be
satisfied for all Non-Key Employees who participate in both plans by providing
each Non-Key Employee with the 2% minimum annual benefit provided under the top
heavy provisions of the defined benefit plan. For each year in which the
Employer maintains another defined contribution plan in addition to the Plan,
the minimum benefit described in this paragraph may be provided for Non-Key
Employees who participate in both plans by such other defined contribution plan,
or the Plan, as elected by the Plan Administrator.


For each Plan Year in which the Plan is required to provide the top heavy
minimum contribution, the Employer will contribute to the Account of each
Non-Key Employee required to receive an allocation pursuant to the previous
paragraph an amount equal to the difference between the amount necessary to
provide such Non-Key Employee with the top heavy minimum contribution for such
year and the amount previously allocated to such Non-Key Employee’s Account
consisting of Employer contributions for such year. Top heavy minimum
contributions will consist solely of Employer contributions. After-tax
contributions (within the meaning of Treasury regulation 1.401(m)-1(f)(6),
matching contributions (within the meaning of Treasury regulation
1.401(m)-1(f)(12), and "elective deferrals," (within the meaning of Code Section
402(g)(3)(A) made to a Non-Key Employee’s Account will not be used to satisfy
the top heavy minimum contribution.







       

--------------------------------------------------------------------------------

 

SECTION 19 - MISCELLANEOUS




19.01    Employer’s Right to Terminate Employees


The right of an Employer to terminate the employment of any of its Employees
will not be affected by an Employee’s participation in the Plan.




19.02    Gender and Number


Wherever used in the Plan, a masculine pronoun will refer to both the masculine
and feminine; and a singular pronoun will refer to both singular and plural,
unless the context clearly requires otherwise.




19.03    Merger or Consolidation


The Plan Administrator may authorize the merger, transfer, or consolidation of a
Participant’s Accounts to another qualified plan. In case of any merger or
consolidation with, or transfer of assets or liabilities to, any other plan,
each participant in such other plan would (if the other plan then terminated)
receive a benefit immediately after the merger, consolidation or transfer that
is equal to, or greater than, the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer (if the Plan had then
terminated). To the extent required by Code Section 411(d)(6), the Plan will
preserve the forms of benefits relating to that portion of a Participant’s
Account acquired as a result of a merger, consolidation or transfer of assets or
liabilities with any other plan.




19.04    Named Fiduciaries


The named fiduciaries of the Plan will be the Plan Administrator, the Trustee
and the Sponsor.




19.05    Limitations on Payment; Missing Participant


If, in the judgment of the Plan Administrator, a Participant or Beneficiary is
legally, physically or mentally incapable of personally receiving and executing
a receipt for any distribution or payment due him under the Plan, the
distribution or payment may be made to the person’s guardian or other legal
representative (or, if none is known, to any other person or institution who has
custody of the person), and that distribution or payment will constitute a full
discharge of any obligation with respect to the amount paid or distributed.


If the Plan Administrator cannot locate a Participant or Beneficiary at the time
payments are due, the Account of such Participant or Beneficiary may be
cancelled and such amounts paid to the Employer. In such case, the Account of
the Participant or Beneficiary will be reinstated if such individual
subsequently files a claim for his or her benefit under the Plan.




19.06    Limitation on Reversion of Contributions


Prior to the satisfaction of all liabilities to Participants and Beneficiaries,
except as provided in paragraphs (a) through (d) below, all assets of the Trust
Fund will be held for the exclusive benefit of Participants and their
Beneficiaries and may not revert to the Employer.


(a)  In the event any contribution made by the Employer to the Plan is made
based upon a mistake of fact, such contribution may be returned to the Employer
within one year after the date it was contributed to the Plan.


(b)  In the event that the Office of District Director of the Internal Revenue
Service, upon initial application of the Sponsor for approval of the Plan, and
after an opportunity has been given the Sponsor to make any changes to the Plan
and Trust Agreement which may be suggested by such office for approval of the
Plan and Trust Agreement, rules that the Plan and Trust Agreement fail to
qualify as tax exempt under Sections 401 and 501 of the Code, then the Plan and
Trust Agreement will become null and void and the then market value of the
contributions made by the Employer to the Trust prior to the date of such
initial determination as to qualification will be returned by the Trustee within
one year of the date of denial of qualification. This paragraph (b) will not be
applicable unless the application by the Employer is made by the time prescribed
by law for filing the Employer’s tax return for the taxable year in which the
Plan is adopted, or such later date as the Secretary of the Treasury may
prescribe.


(c)  In the event that a contribution made by the Employer to the Plan is
disallowed as a tax-deductible expense under Section 404 of the Code, then such
contribution, to the extent that the deduction is disallowed, less the net
losses, if any, attributed thereto, will be returned to the Employer within one
year after the disallowance of the deduction.


(d)  In the event that the Plan is terminated, all amounts held in a suspense
account will be allocated to the Accounts of active Participants in a
nondiscriminatory manner, as determined by the Plan Administrator. To the extent
that any amounts held in the suspense account cannot be allocated due to the
application of Section 415 of the Code, the excess amounts will be treated as a
reversion and distributed to the Sponsor or Employer after the payment to
Participants and Beneficiaries of their Account.




19.07    Additional Service Credits


If a Leased Employee becomes eligible to participate in the Plan, such
Employee’s service while a Leased Employee, or such service during a period in
which the Employee would have been a Leased Employee but for the fact that the
Employee did not work for a one-year period as a substantially full-time
employee, will be considered in determining any eligibility or vesting service
required to be completed by a Participant under the Plan.


The Plan Administrator may, on a nondiscriminatory basis, provide that the
period of time in which an authorized leave of absence has occurred will be
included in any eligibility or vesting service required to be completed by a
Participant under the Plan.




19.08    Uniformed Services Employment and Reemployment Rights Act


This section is effective as of December 12, 1994 or the Plan’s initial
effective date, if later. Notwithstanding any provisions of the Plan to the
contrary, contributions, benefits and years of service with respect to Qualified
Military Service will be provided in accordance with Code Section 414(u).


19.09     Minimum Distributions


With respect to distributions under the Plan made in calendar years beginning on
or after January 1, 2001, the Plan will apply the minimum distribution
requirements of Section 401(a)(9) of the Internal Revenue Code in accordance
with the regulations under Section 401(a)(9) that were proposed in January 2001,
notwithstanding any provision of the Plan to the contrary. This paragraph shall
continue in effect until the end of the last calendar year beginning before the
effective date of final regulations under Section 401(a)(9) or such other date
specified in guidance published by the Internal Revenue Service.


19.10        Indemnification


Any fiduciary designated in Section 19.04 (other than a bank or trust company or
an insurance company acting as a Trustee) and anyone else delegated any power,
authority or responsibility under this Plan or the Trust Agreement shall be
entitled to all rights of indemnification provided by law or agreement or under
the Employer’s articles of incorporation or code of regulations, each as then in
effect, with respect to such fiduciary’s acts or omissions as a fiduciary under
the Plan. In addition, the Employer shall indemnify any fiduciary designated in
Section 19.04 (other than a bank or trust company or an insurance company acting
as a Trustee) against any and all liabilities, expenses (including, without
limitation, attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by such fiduciary in connection with any
threatened, pending or completed action, suit or other proceeding related to
such fiduciary’s exercise or failure to exercise any of the powers, authority,
responsibilities or discretion provided under the Plan or the Trust Agreement,
or reasonably believed by such fiduciary to be provided under the Plan or the
Trust Agreement, provided that such fiduciary acted in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Plan, and with respect to any criminal action or proceeding, if such fiduciary
had no reasonable cause to believe that such fiduciary’s conduct was unlawful.

       

--------------------------------------------------------------------------------

 

SECTION 20 - ADOPTION BY
AFFILIATE OR PARTICIPATING EMPLOYER




20.01    Adoption by Affiliate or Participating Employer
With the approval of the Sponsor, an Affiliate or Participating Employer may
adopt the Plan and cause its eligible employees to become Participants in
accordance with its terms. In such case, the defined terms "Employee,"
"Employer" and "Participant" will be interpreted as being applicable to the
Affiliate or Participating Employer and its employees to the extent necessary to
carry out the foregoing intent.




20.02    Administration
Notwithstanding the foregoing, the Sponsor will have the exclusive right to
appoint the Plan Administrator described in Section 13, to amend the Plan and to
terminate the Plan. Unless otherwise provided by the Plan, neither an Affiliate
nor a Participating Employer will have any discretionary authority with regard
to the Plan.




20.03    Common Fund
The Trustee of the Plan need not earmark or keep separate the assets
attributable to each Affiliate or Participating Employer but may commingle them
with the assets of the Trust. The Trust will be available to pay benefits to
Participants and their Beneficiaries without distinction as to either the
Affiliate or Participating Employer to which particular assets or amounts are
attributable.




20.04    Withdrawal, Termination and Amendment
Any Affiliate or Participating Employer, by action of its governing authority
and notice to the Plan Administrator and the Trustee, may withdraw from the Plan
or may terminate its participation in the Plan with respect to its Employees
without affecting the rights of the Sponsor or any other Affiliate or
Participating Employer. A withdrawing Affiliate or Participating Employer may
arrange for the continuation of the Plan in separate form for its own employees,
with such amendments as it may deem proper, and may arrange for continuation of
the Plan by merger with an existing plan and trust and transfer of Trust Fund
assets.


Notwithstanding anything contained herein to the contrary, the Sponsor, by
action of its governing body, in its absolute discretion, may terminate an
Affiliate’s or Participating Employer’s participation at any time, without the
consent of the Affiliate or Participating Employer.




20.05    Discrimination Testing


The provisions of Code Sections 401(a)(4), 401(k)(3), 401(m)(2) and 416 will be
separately applicable to each Participating Employer.

       

--------------------------------------------------------------------------------

 

SECTION 21 - DEFINITIONS




Whenever used herein, the following words and phrases will have the meanings
specified below. Additional words and phrases may be defined in the text of the
Plan.


"Account" means a Participant’s Employer Contribution Account, Section 401(k)
Account, and Rollover Account . "Account," when used in the Plan, will also
mean, to the extent the context so requires, the aggregate of such accounts.


"Affiliate" means, except for the purpose of determining the limitations set
forth in Section 3.01, any other employer that, together with the Employer, is a
member of: (a) a controlled group of corporations or of a commonly controlled
trade or business, as defined in Code Sections 414(b) and (c); (b) an affiliated
service group as defined in Code Section 414(m); or (c) any other organization
described in Code Section 414(o) (to the extent required to be aggregated by the
Secretary of Treasury). For the purpose of determining the limitations set forth
in Section 3.01, the term "Affiliate" has the meaning as set forth in this
definition, as modified by Section 415(h).


" Annual Additions" means the sum of the following amounts for a Limitation
Year:


(a)  Employer Contributions and Section 401(k) Contributions allocated to a
Participant’s Account pursuant to Section 2;


(b)  amounts allocated after March 31, 1984 to an individual medical account, as
defined in Code Section 415(l)(2), which is part of a pension or annuity plan
maintained by the Employer;


(c)  amounts derived from contributions paid or accrued after December 31, 1985
in taxable years ending after such date which are attributable to postretirement
medical benefits allocated to the separate account of a "key employee" (as
defined in Section 416(i) of the Code) under a welfare benefit fund (as defined
in Section 419(e) of the Code) maintained by the Employer. The amounts described
under this paragraph (c) will not be subject to the 25% of compensation limit
provided in Section 3.01;


(d)  amounts consisting of employer contributions (including elective deferral
contributions), employee after-tax contributions or forfeitures allocated to any
other defined contribution plan or simplified employee pension (other than a
salary reduction simplified employee pension) of the Employer or an Affiliate to
which the Participant is or was a participant.


In determining the amount set forth in paragraph (a) above, an excess Annual
Addition determined in accordance with Section 3.01 that is applied to reduce
Employer contributions in a Limitation Year will be considered an Annual
Addition for the year in which such contribution is applied.


The amounts described in paragraphs (a) and (d) above will include amounts
treated as "excess deferrals" within the meaning of Treasury Regulation
1.402(g)-1(e)(1)(iii) (unless distributed in accordance with Treasury Regulation
1.402(g)-1(e)(2) or (3)), "excess contributions" within the meaning of Treasury
Regulation 1.401(k)-1(g)(7) or "excess aggregate contributions" within the
meaning of Treasury Regulation 1.401(m)-1(f)(8) for a Limitation Year.


"Beneficiary" means the individual, individuals or trust designated by the
Participant under the terms of Section 7, or determined in accordance with
Section 7, to receive any death benefit payable under the Plan.


"Code" means the Internal Revenue Code of 1986, as may be amended from time to
time and corresponding provisions of future federal internal revenue codes.


"Compensation" means wages, within the meaning of Section 3401(a), and all other
payments of compensation to an Employee by the Employer during the Plan Year (in
the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Sections 6041(d),
6051(a)(3) and 6052; provided compensation paid by the Employer during any Plan
Year in excess of the limit set forth in Code Section 401(a)(17)(A), as adjusted
by Code Section 401(a)(17)(B), will be excluded. Compensation must be determined
without regard to any rules under Section 3401(a) of the Code that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in
Section 3401(a)(2) of the Code. Notwithstanding the foregoing, the definition of
Compensation set forth above will exclude bonuses and overtime, except for
overtime payments paid to salaried, non-exempt employees as defined by the
Employer pursuant to the Fair Labor Standards Act, 29 USC 201 et. seq., and the
regulations thereunder.


For purposes of a Participant’s first Plan Year of participation, only
Compensation paid to such Participant after the date on which he begins to
participate in the Plan will be considered for purposes of determining
contributions to the Plan.


Compensation will not include amounts paid by the Employer attributable to
periods subsequent to a Participant’s separation from service .


Compensation will be determined without regard to (a) any reduction in
compensation resulting from participation in a Section 401(k) cash or deferred
arrangement or any arrangement pursuant to Section 125, Section 402(h), Section
403(b), Section 414(h)(2) or Section 457 of the Code; and (b) any rules that
limit remuneration included in wages based on the nature or location of
employment or services performed.


Notwithstanding the definition of Compensation set forth above, Compensation
will exclude (even if includable in gross income) reimbursements or other
expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation and welfare benefits.


"Effective Date" for this amended and restated Plan means, except where
separately stated, January 1, 1997 .


"Employee" means any person who is classified by the Employer as a common law
employee. For this purpose, the term "Employee" will exclude (a) any Leased
Employee; and (b) any individual described in Section 410(b)(3)(A) of the Code
and with respect to whom inclusion in this Plan has not been provided for in a
collective bargaining agreement setting forth his terms and conditions of
employment or a nonresident alien described in Section 410(b)(3)(C) of the Code.
In addition, for Plan Years beginning before January 1, 2002, the term
"Employee" will also exclude the following classification of employees: "Model
Attendants" (individuals who serve in a host/hostess capacity for model homes,
greeting customers, fielding phone calls, taking messages for sales consultants
and answering questions from current and prospective clients) . If an individual
who is not classified as a common law employee is determined by a court of law
or governmental agency to be a common law employee, such employee will remain
excluded from participation in the Plan unless the Plan is amended to
specifically provide for such employee’s inclusion.


"Employer" means the Sponsor and any Participating Employer or Affiliate that
adopts the Plan and joins in the Trust Agreement.


"Employer Contribution" means the amount contributed by the Employer pursuant to
Section 2.01 of the Plan.


"Employer Contribution Account" means the portion of a Participant’s Account
consisting of Employer Contributions, as adjusted in accordance with Section 5.


"Employment Commencement Date" means the date on which an Employee first
performs an Hour of Service for the Employer or an Affiliate or the date on
which an Employee first performs an Hour of Service for the Employer or an
Affiliate after a One-Year Break in Service.




"Enrollment Election" means an agreement, on a form or by a method prescribed by
the Plan Administrator, between a Participant and the Employer, providing for
the reduction of Compensation to be paid to the Participant after the date such
agreement is made and the making of Section 401(k) Contributions to the Plan.
Such election will remain in effect until modified or terminated by the
Participant.


"Entry Date" means the first day of January, April, July or October , but not
earlier than the date the Plan first became effective.


"Highly-Compensated Employee" means any Employee of the Employer who (a) was a
"5% owner," as such term is defined by Code Section 416(i)(1) and applicable
regulations thereunder, at any time during the current Plan Year or preceding
Plan Year; or (b) received "compensation," as such term is defined by Code
Section 414(q)(4) and applicable regulations thereunder, in excess of $80,000
(or any increased amount, as specified by the Secretary of the Treasury) for the
look-back year. The Sponsor elects to limit the number of Employees in (b) above
to the top paid group of employees. "Top paid group" will have the meaning as
set forth in Code Sections 414(q)(3) and 414(q)(5) and applicable regulations
thereunder. The "look-back year" will mean the preceding Plan Year.


       

--------------------------------------------------------------------------------

 

"Hour of Service" means:


(a)  each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer or an Affiliate. These hours will be
credited to the Employee for the computation period or periods in which the
duties are performed; and


(b)  each hour for which an Employee is paid, or entitled to payment, by the
Employer or an Affiliate on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, absence for maternity or paternity reasons, jury duty,
military duty or leave of absence. No more than 501 Hours of Service will be
credited under this paragraph for any single continuous period (whether or not
such period occurs in a single computation period) unless such period is a
period of Qualified Military Service. An Employee will be credited with Hours of
Service for all periods of Qualified Military Service in accordance with the
Uniformed Services Employment and Reemployment Rights Act. Hours under this
paragraph will be calculated and credited pursuant to Section 2530.200b-2 of the
Department of Labor Regulations which are incorporated herein by this reference;
and


(c)  each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer or an Affiliate. The same Hours of
Service will not be credited both under paragraph (a) or paragraph (b), as the
case may be, and under this paragraph (c). The hours credited pursuant to this
paragraph (c) will be credited to the computation period or periods to which the
award or agreement pertains rather than the computation period in which the
award, agreement or payment is made; and


(d)  if records of actual hours are not maintained for an Employee, an Employee
will be given credit for 45 Hours of Service if he is employed at any time
during a calendar week.


"Late Retirement Date" means the first day of the month following the
Participant’s actual retirement after his Normal Retirement Date.


"Leased Employee" means any person (other than an employee of the recipient)
who, pursuant to an agreement between the recipient and any other person
(leasing organization), has performed services for the recipient (or for the
recipient and related persons determined in accordance with Sections 414(n) and
414(o) of the Code) on a substantially full-time basis for a period of at least
one year and such services are performed under the primary direction or control
of the recipient employer. Contributions or benefits provided a Leased Employee
by the leasing organization which are attributable to services performed for the
recipient employer will be treated as provided by the recipient employer.


A Leased Employee will not be considered an employee of the recipient (and thus
not otherwise an Employee) if (a) such employee is covered by a money purchase
pension plan providing (i) a nonintegrated employer contribution rate of at
least 10% of compensation, as defined in Code Section 415(c)(3), but including
amounts contributed by the employer pursuant to a salary reduction agreement
which are excludable from the employee’s gross income under Code Section 125,
Section 402(a)(8), Section 402(h) or Section 403(b); (ii) immediate
participation; and (iii) full and immediate vesting; and (b) Leased Employees do
not constitute more than 20% of the recipient’s non-highly-compensated work
force.


A Leased Employee will not be considered an Employee of an Employer unless the
definition of Employee specifically provides for such inclusion. A Leased
Employee may be considered as an eligible employee solely for the purpose of
Section 410(b) of the Code to the extent required by such section and applicable
regulations thereunder.


"Limitation Year" means the Plan Year.


"Non-Highly-Compensated Employee" means any employee of the Employer who is not
a Highly-Compensated Employee.


"Normal Retirement Age" means the day on which the Participant attains age 65 .


"Normal Retirement Date" means the first day of the month coincident with or
following the date on which a Participant attains his Normal Retirement Age;
provided, however, that the Plan will not be interpreted to require that a
Participant retire prior to attaining any specific age.


"One-Year Break in Service" means a 12-month period during which a Participant
has not completed more than 500 Hours of Service.


In the case of an Employee who is absent from work for maternity or paternity
reasons, such Employee will have credited, solely for purposes of determining
whether a One-Year Break in Service has occurred for eligibility and vesting, if
required, in the year in which the absence begins if necessary to prevent a
One-Year Break in Service for such year; or in the following year, the number of
hours that would normally have been credited but for such absence; or in any
case in which such hours cannot be determined, 8 Hours of Service per day of
such absence. The total number of hours treated as Hours of Service under this
paragraph will not exceed 501 hours. For purposes of this paragraph, an absence
from work for maternity or paternity reasons means an absence (a) by reason of
pregnancy of the Participant; (b) by reason of the birth of a child of the
Participant; (c) by reason of the placement of a child with the Participant in
connection with the adoption of such child by such Participant; or (d) for
purposes of caring for such child for a period beginning immediately following
such birth or placement.


An Employee will not be treated as having a One-Year Break in Service as a
result of any periods of Qualified Military Service.


"Participant" means either (a) an Employee who is participating in the Plan in
accordance with Section 1.01 for whom an Account is being maintained; or (b) a
former Employee of the Employer for whom an Account is being maintained.


"Participating Employer" is an employer related by ownership to the Employer but
which is not considered an Affiliate.


"Plan" means the M/I Schottenstein Homes, Inc. 401(k) Profit Sharing Plan , as
amended, as embodied in the Plan document and amendments made hereto from time
to time.


"Plan Administrator" means an administrative committee appointed by the Sponsor
to perform the functions described in Section 13. In the absence of such
appointment, the Sponsor will be the Plan Administrator. Notwithstanding the
foregoing, the Sponsor will be the Plan Administrator for purposes of the
reporting and disclosure requirements of Employee Retirement Income Security Act
of 1974, as it shall be amended from time to time, and of the Code.


"Plan Year" means the fiscal year of the Plan beginning on January 1 and ending
on December 31 .


"Projected Annual Benefit" means the annual benefit to which the Participant
would be entitled under all Employer or Affiliate sponsored defined benefit
plans, assuming that the Participant continues employment until his Normal
Retirement Date, that the Participant’s compensation continues until his Normal
Retirement Date at the rate in effect during the current calendar year and that
all other factors relevant for determining benefits under the plans remain
constant at the level in effect during the current calendar year.


" Qualified Military Service" means any service in the "uniformed services" (as
defined in Chapter 43 of Title 38 of the United States Code) by an Employee
relating to reemployment initiated on or after December 12, 1994, if such
Employee is entitled to reemployment rights under such chapter with respect to
such service.


"Rollover Account" means so much of a Participant’s Account as is attributable
to Rollover Contributions, as adjusted in accordance with Section 5.


"Rollover Contribution" means the amount contributed by an Employee as a
rollover contribution in accordance with Section 402 of the Code.


"Section 401(k) Account" means the portion of the Account of a Participant
consisting of Section 401(k) Contributions, as adjusted in accordance with
Section 5.


"Section 401(k) Contribution" means the amount contributed by the Employer to
the Plan as a result of a Participant’s election pursuant to an Enrollment
Election to reduce his Compensation.


"Sponsor" means M/I Schottenstein Homes, Inc. , or any successor employer that
assumes the responsibilities and liabilities of the Plan.


"Spouse" or "Surviving Spouse" means an individual who is legally married to the
Participant, provided that an individual who was formerly married to the
Participant will be treated as the Spouse or Surviving Spouse to the extent
provided under a qualified domestic relations order, as described in Code
Section 414(p). Notwithstanding the foregoing, "Spouse" or "Surviving Spouse"
excludes an individual who is a common-law spouse in accordance with the
applicable state law.


"Trust" or "Trust Fund" means the fund established pursuant to the terms of the
Trust Agreement, which fund may be comprised of one or more investment funds.


"Trust Agreement" means the agreement by and between the Sponsor and the Trustee
for the management, investment and disbursement of assets held in the Trust
Fund.


"Trustee" means the bank, trust company and/or individual designated by the
Sponsor to hold and invest the Trust Fund and to pay benefits and expenses in
accordance with the terms and provisions of the agreement by and between the
Sponsor and such bank, trust company and/or individual.


"Valuation Date" means the last day of the Plan Year and any other date or dates
fixed by the Plan Administrator for the valuation of assets and adjustments of
Accounts.



       

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF , the undersigned has caused this Plan to be executed by a
duly authorized individual this ________ day of ___________________, 2001 .




M/I SCHOTTENSTEIN HOMES, INC.




By:_______________________________


Name (Print):_______________________


Title:______________________________


     